DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on August 10, 2022 is entered.

	Claims 4-6 and 9 have been canceled.

	Claims 1-3, 7, 8, and 10-17 are pending.

	Claims 7, 13, and 15-17 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

Claims 1-3, 8, 10-12, and 14 are currently under consideration.

3.	In view of applicant’s amendment, following rejection has been set forth.

Applicant original elected Group I (drawn to a variant of a parent polypeptide) and the species of human IgG1 Fc as parent, Y296W substitution, and increased affinity for FcγRIIIa in the reply filed on December 7, 2020. Applicant’s further elected additional species of 378V and 434Y in the Response filed on July 28, 2021.  The additional substitution 434Y was deleted in the Response filed on January 13, 2022.  In the Response filed on August 10, 2022, the claims were once again amended to delete 434Y. In the interest of compact prosecution, the claims now read on Y296W/378V/397M.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5.	Claims 1-3, 8, 10-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The amended claims now recite a variant of a parent polypeptide comprising a human IgG1 Fc fragment comprising at least the mutation Y296W and (1) a mutation chosen from 334N, 378V, and 397M, and (ii) at least one mutation chosen from 334N, 378V, 397M, with the condition that mutations (i) and (ii) do not occur on the same amino acids. The claims are not supported by the original disclosure or original claims as-filed.

The specification as filed does not provide sufficient written description of the above-mentioned “limitations”.  The specification does not provide sufficient support for the recited combination substitutions Y296W and a mutation chosen from 334N, 378V, and 397M, and (ii) at least one mutation chosen from 334N, 378V, 397M, with the condition that mutations (i) and (ii) do not occur on the same amino acids.  

Note that the disclosures of Fc variants carrying single mutation 296W, 378V, and 397M in the Fc region and showing that each Fc variant exhibits increased binding to Fcγ receptors as compared to unmutated Fc as shown in Table 2 in page 31 of the specification as-filed or the Fc variants carrying combination substitutions, e.g. Y296W/K334N/P352S/A378V/V397M in Table 3, are not sufficient to support the polypeptide comprising a human IgG1 Fc region comprising substitutions Y296W/A378V/V397M (the claims read on an Fc variant having Y296W/A378V/V397M and additions unidentified amino acid substitutions). The broadest reasonable interpretation of claim 1 is that at least three residues within the Fc region are mutated, and that this is sufficient to provide the resulting change in increased affinity for at least one of the Fcγ receptors. The specification does disclose several mutant Fc regions with these three amino acids, among others, mutated, but never discloses that applicant was in possession of what is now claimed: an Fc variant with mutations Y296W/A378V/V397M and increased affinity to at least one Fcγ receptors. A generic or a sub-generic disclosure cannot support a species unless the species is specifically described. It cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads. See In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-3, 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0112926) and Isoda et al. (PLOS One, 2015, October 7, 10(10): e0140120.doi:1371/journal.pone.0140120, pages 1-17) in view of Behrens et al. (US 2012/0009188).

	Liu et al. teaches an Fc-containing protein comprising a binding region and a variant Fc region from a wildtype Fc of human IgG1, wherein the variant Fc region comprises an amino acid substitution Y296W and wherein the Fc-containing protein binds tumor antigen such as HER-2/neu (e.g. see [0005]-[0008] and claims 53 and 59). Liu et al. teach that the Fc-containing protein can be an antibody (e.g. see [0036]) or an Fc fusion protein (e.g. see [0037]). Liu et al. teach a pharmaceutical composition comprising the Fc-containing protein and a pharmaceutically acceptable carrier (e.g. see [0009] and claim 65). Given that the prior art Fc-containing protein comprises the same amino acid substitution Y296W as the instantly claimed variant, the prior art Fc-containing protein would inherently exhibit the same functions, e.g. having an increased affinity for at least one FcγR including FcγRIIIa relative to the parent Fc.

	Isoda et al. teach an anti-CD20 antibody comprising a human Fc region from IgG1, wherein the Fc region comprises amino acid substitution Y296W, and wherein the antibody exhibits increased binding to FcγRIIIa compared to the parent antibody without the Y296W substitution (e.g. see Abstract and Fig. 2 in page 8).  CD20 is a well-known tumor antigen on B cell lymphoma (e.g. see Cell lines in page 2). Isoda et al. teach that he antibody Fc variant is in liquid composition together with buffers such as HBS which is considered carrier (e.g. see page 1st paragraph in page 4).  

	The reference teachings differ from instant invention by not describing additional substitutions 378V and 397M in the Fc region.

However, Behrens teaches that mutations in position 378V and 397 would enhance Fc’s binding to FcRn.  For example, Behrens that single mutation A378V or V397M in the Fc region results in an Fc variant with better binding for FcRn than Fc-H, see TABLE 1 or copy below:

    PNG
    media_image1.png
    21
    350
    media_image1.png
    Greyscale

     
    PNG
    media_image2.png
    17
    321
    media_image2.png
    Greyscale

Behrens teaches that key positions that are considered preferential includes position V264, A378, N434, A330 and V397 and also teaches examples of A330V and V397M (e.g. see [0315]-[0316], Table 4 in page 25, and claims 1-3).  Behrens teaches:
[0148] Accordingly, the said polypeptide variant may comprise at least one modification selected from the group consisting of 226G, 230S, 230T, 230L, 241L, 264E, 307P, 315D, 330V, 342R, 362R, 362E, 378V, 378T, 382V, 389T, 389K, 396L, 397M, 421T, 434Y and 434S of the Fc region compared to said parent polypeptide, wherein the numbering of the amino acids in the Fc region is that of the EU index as in Kabat. 
	Behrens teaches Fc variant comprising  of A378V/V397M substitutions with increased binding to FcRn in TABLE 3: 


    PNG
    media_image3.png
    21
    429
    media_image3.png
    Greyscale

It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to produce an IgG1 Fc variant comprising mutations Y296W with additional substitutions 378V and 379M based on the combined teachings of the references. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Y296W in the Fc region of human IgG was known to result in improved binding to FcγRIIIa as taught by Liu et al. and Isoda et al. Single mutation A378V or 397M as well as mutations comprising A378V/V397M in the Fc region were shown to have improved binding to FcRn. As such, one skilled in the art could have combined Y296W and A378V/V397M substitutions by known methods of recombinant mutagenesis in the Fc region of human IgG with no change in their respective functions, and the combination would have yielded predictable results of an Fc variant comprising triple substitutions Y296W/A378V/V397M and have the function of improved binding to FcγRIIIa and FcRn.  

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues Liu and Isoda do not teach the combination substitutions in the amended claims.  Applicant further argues that Behrens do not teach 334N and 296W substitutions.  As such, applicant asserts that the claims are not obvious.

	This is not found persuasive for following reasons:

	In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.

It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02. 

Here, Liu and Isoda both teach Y296W substitution in the Fc region result in a human IgG1 Fc variant with enhanced binding to FcγRIIIA which correlates to increased antibody-dependent cellular cytotoxicity (ADCC) ---- an important effector function determining the clinical efficacy of a therapeutic antibody (e.g. see Abstract in Isoda).  Combining Y296W with other art-recognized amino acid substitutions such as A378V/V397M disclosed by Behrens would be well-within the skill of an ordinary artisan seeking an Fc variant with enhanced ADCC activity and increased binding affinity to FcRn.  Given that all the claimed elements (Y296W, A378V, and V397M substitutions in the Fc region) were known in the prior art, one of skilled in the art could have combined the substitutions by known method of making point-mutation in the Fc region as disclosed by the prior art cited here and the combination would have yielded predictable results of an Fc variant with enhanced binding to FcγRIIIA and FcRn for improved ADCC and serum-half life.  

As such, applicant’s arguments have not been found persuasive.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-3, 8, 10-12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, and 19  of copending USSN 16/345,620 (reference application) in view of Liu et al. (US 2014/0112926) and Isoda et al. (PLOS One, 2015, October 7, 10(10): e0140120.doi:1371/journal.pone.0140120, pages 1-17). 

	The amended claims now recite a variant of a parent polypeptide comprising a human IgG1 Fc fragment comprising at least the mutation Y296W and (1) a mutation chosen from 334N, 378V, and 397M, and (ii) at least one mutation chosen from 334N, 378V, 397M, with the condition that mutations (i) and (ii) do not occur on the same amino acids. 

	The copending claims are drawn to a variant polypeptide comprising an IgG1 Fc fragment comprising at least five mutations comprising mutation A in position 296, mutation B of 378V, mutation C of 434Y, and at least two mutation 352S and 397M.

	The copending claims differ from the instant claims by not reciting human IgG1 Fc and Y296W.

	The teachings of Liu and Isoda have been discussed above.

	It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the teachings of Liu and Isoda to modify the copending claims in position 296 with amino acid residue W for improved ADCC activity and FcRn binding. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since amino acid substitution Y296W in the Fc region of human IgG was known to result in improved binding to FcγRIIIa as taught by Liu et al. and Isoda et al. As such, one skilled in the art could have mutated Y296W in the copending claims encompassing five substitutions by known methods of recombinant mutagenesis in the Fc region of human IgG with no change in their respective functions, and the combination would have yielded predictable results of an Fc variant comprising five substitutions Y296W/A378V/434Y/352S/397M and have the function of improved binding to FcγRIIIa and FcRn.  As such, the copending claims would render the instant invention obvious.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	No claim is allowed.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644